PER CURIAM.
Kelvin Delaney Roberson appeals his conviction and sentence for possession of cocaine with intent to sell, sale of cocaine and possession of drug paraphernalia. We affirm the conviction, finding without merit Roberson’s argument that the police officer’s identification of appellant both at trial and in a photo-spread were improperly admitted. See Johnson v. State, 717 So.2d 1057 (Fla. 1st DCA 1998), rev. granted, 23 Fla. L. Weekly S51, 727 So.2d 906 (Fla.1998). However, as the appellee concedes, the sentence orally imposed at the sentence hearing differed from the written sentence. Accordingly, the cause must be remanded for resentencing. See Johnson v. State, 701 So.2d 382 (Fla. 1st DCA 1997).
AFFIRMED in part, REVERSED in part and REMANDED.
BARFIELD, C.J., VAN NORTWICK AND PADOVANO, JJ., CONCUR.